News Release Copano Energy, L.L.C. Contacts: Carl A. Luna, SVP and CFO Copano Energy, L.L.C. 713-621-9547 Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY REPORTS SECOND QUARTER 2010 RESULTS Total Distributable Cash Flow Increases 8% Over First Quarter HOUSTON, August5, 2010 — Copano Energy, L.L.C. (NASDAQ:CPNO) today announced its financial results for the three and six months ended June30, 2010. “We are pleased with the sequential improvement in our second quarter distributable cash flow,” said Bruce Northcutt, Copano Energy’s President and Chief Executive Officer.“Despite declining NGL prices during the quarter, second quarter distribution coverage was higher than first quarter coverage primarily due to the successful start up of the fractionation facility at our Houston Central plant and continued volume growth behind our Saint Jo plant.” “As we move into the second half of the year, we believe producer activity behind our pipelines in the Eagle Ford Shale, Barnett Shale Combo Play and Woodford Shale will drive growth in our distributable cash flow and distribution coverage,” Northcutt added. Second Quarter Financial Results Revenue for the second quarter of 2010 increased 28% to $230.1million compared to $180.2million for the second quarter of 2009.Total segment gross margin increased to $56.8million for the second quarter of 2010 compared to $51.1million for the first quarter of 2010 and to $52.3million for the second quarter of 2009, increases of 11% and 9%, respectively. Adjusted EBITDA for the second quarter of 2010 increasedto $39.7million compared to $35.7million for the first quarter of 2010 and to $39.0million for the second quarter of 2009.Non-cash amortization expense relating to the option component of Copano’s risk management portfolio, which is not added back in determining adjusted EBITDA, totaled $8.1million, $8.0million and $9.3million, respectively, for the second quarter of 2010, the first quarter of 2010 and the second quarter of 2009. Page 1 of 13 Total distributable cash flow for the second quarter of 2010 increased to $33.5million from $30.9million in the first quarter, an increase of 8%, and from $32.9million for the second quarter of 2009, an increase of 2%.Second quarter 2010 total distributable cash flow represents 87% coverage of the second quarter distribution of $0.575per unit, based on total common units outstanding on the distribution record date. Net loss for the second quarter of 2010 totaled $21.1million, or $0.32per unit on a diluted basis, and includes a non-cash impairment charge of $25.0 million related to Copano’s investment in its unconsolidated affiliate, Bighorn Gas Gathering, L.L.C. (Bighorn).Net income was $6.0million, or $0.10per unit on a diluted basis, for the second quarter of 2009.Drivers of the $27.1million decrease primarily included: · a $25.8million decrease in equity in earnings of unconsolidated affiliates as a result of the non-cash impairment charge mentioned above.The non-cash impairment charge primarily resulted from a continued weak Rocky Mountains pricing environment for natural gas, lack of drilling activity in Wyoming’s Powder River Basin and a downward shift in the Colorado Interstate Gas forward price curve; · a $2.2million decrease in earnings related to additional depreciation and amortization expenses primarily related to expanded operations in Texas; · a $2.4million increase in general and administrative expenses ($1.6million), property and other taxes ($0.5million) and operations and maintenance expenses ($0.3million); · a $1.3million increase in interest and other financing costs primarily related to (i)an unrealized gain on interest rate swaps for 2010 of $0.9million compared to a $2.1million gain in 2009 and (ii)an increase of $0.1million in interest expense related to Copano’s senior credit facility; offset by: · a $4.6million increase in total segment gross margin consisting of a $13.2million increase in combined operating segment gross margins primarily reflecting average NGL price increases of 42% on the Conway index and 43% on the Mt.Belvieu index, offset in part by lower overall service throughput volumes and a decrease of $8.6million from Copano’s commodity risk management activities. Weighted average diluted units outstanding totaled 65.5million for the second quarter of 2010 as compared to 57.9million for the same period in 2009. Page 2 of 13 Segment gross margin, total segment gross margin, EBITDA, adjusted EBITDA and total distributable cash flow are non-GAAP financial measures that are reconciled to the most directly comparable GAAP measures at the end of this news release. Second Quarter Operating Results by Segment Copano manages its business in three geographical operating segments:Oklahoma, which provides midstream natural gas services in central and east Oklahoma; Texas, which provides midstream natural gas services in Texas and also includes a processing plant in southwest Louisiana; and the Rocky Mountains, which provides services to producers in Wyoming’s Powder River Basin and includes managing member interests in Bighorn of 51% and in Fort Union Gas Gathering, L.L.C. (Fort Union) of 37.04%. Oklahoma Segment gross margin for Oklahoma increased 25% for the second quarter of 2010 to $21.8million, compared to $17.5million for the second quarter of 2009.The increase resulted primarily from a 28% increase in realized margins on service throughput compared to the second quarter of 2009 ($0.92per MMBtu in 2010 compared to $0.72per MMBtu in 2009), reflecting higher NGL and natural gas prices.During the second quarter of 2010, weighted-average NGL prices on the Conway index, based on Copano’s product mix for the period, were $36.34per barrel compared to $25.57per barrel during the second quarter of 2009, an increase of 42%.During the second quarter of 2010, natural gas prices on the CenterPoint East index averaged $3.86per MMBtu compared to $2.70per MMBtu during the second quarter of 2009, an increase of 43%. The Oklahoma segment gathered an average of 259,972MMBtu/d of natural gas, processed an average of 156,204MMBtu/d of natural gas and produced an average of 16,653Bbls/d of NGLs at its own plants and third-party plants during the second quarter of 2010.In comparison to the second quarter of 2009, this represents a 3% decrease in service throughput, a 6% decrease in plant inlet volumes and a 4% increase in NGLs produced.The decrease in service throughput is primarily attributable to reduced drilling in rich gas areas, normal production declines and weather related issues during 2010. Page 3 of 13 Texas Segment gross margin for Texas increased 36% for the second quarter of 2010 to $31.8million, compared to $23.3million for the second quarter of 2009.The increase resulted primarily from a 51% increase in realized margins on service throughput compared to the second quarter of 2009 ($0.62per MMBtu in 2010 compared to $0.41per MMBtu in 2009), reflecting higher NGL prices and the impact of the start up of Copano’s fractionation facilities.During the second quarter of 2010, weighted-average NGL prices on the Mt. Belvieu index, based on Copano’s product mix for the period, were $43.14per barrel compared to $30.12per barrel during the second quarter of 2009, an increase of 43%.During the second quarter of 2010, natural gas prices on Houston Ship Channel index averaged $4.04per MMBtu compared to $3.44per MMBtu during the second quarter of 2009, an increase of 17%. The increase in realized margins for the Texas segment was offset by decreased service throughput and processing volumes.During the second quarter of 2010, the Texas segment provided gathering, transportation and processing services for an average of 559,876MMBtu/d of natural gas compared to 630,674MMBtu/d for the second quarter of 2009, a decrease of 11%.The Texas segment gathered an average of 327,839MMBtu/d of natural gas, processed an average of 469,019MMBtu/d of natural gas at its plants and third-party plants and produced an average of 18,382Bbls/d of NGLs at its plants and third-party plants during the second quarter of 2010, representing an increase of 13% of volumes gathered, a decrease of 16% of volumes processed and flat NGL production as compared to the second quarter of 2009.Volumes originating from the Texas segment and delivered to the Houston Central plant decreased 6% from the second quarter of 2009.Lower margin volumes delivered to the Houston Central plant and originating from sources other than the Texas segment decreased 29% from the second quarter of 2009 primarily as a result of a third party pipeline diverting volumes away from the Houston Central plant during the quarter. Rocky Mountains Segment gross margin for Rocky Mountains totaled $1.1million in the second quarter of 2010 compared to $0.7million for the second quarter of 2009.The increase in segment gross margin was the result of higher compressor rental income from Bighorn, which began during the second quarter of 2009. The Rocky Mountains segment results do not include the financial results and volumes associated with Copano’s interests in Bighorn and Fort Union, which are accounted for under the equity method of accounting and are shown in Copano’s financial statements under “Equity in earnings from unconsolidated affiliates.”Average pipeline throughput for Bighorn and Fort Union on a combined basis decreased 8% to 900,047MMBtu/d in the second quarter of 2010 as compared to 980,694MMBtu/d in the second quarter of 2009 as the weak Rocky Mountains pricing environment has continued to delay drilling activity. Page 4 of 13 Corporate and Other Corporate and other gross margin includes Copano’s commodity risk management activities.These activities contributed a gain of $2.1million for the second quarter of 2010 compared to $10.8million for the second quarter of 2009.The gain for the second quarter of 2010 included $8.1million of non-cash amortization expense relating to the option component of Copano’s risk management portfolio offset by $9.5million of net cash settlements received for expired commodity derivative instruments and $0.7million of unrealized gains on undesignated economic hedges.The second quarter 2009 gain included $20.8million of net cash settlements received for expired commodity derivative instruments offset by $0.7million of unrealized mark-to-market losses on undesignated economic hedges and $9.3million of non-cash amortization expense relating to the option component of Copano’s risk management portfolio. Year to Date Financial Results Revenue for the six months ended June30, 2010 increased 30% to $496.7million compared to $381.3million for the same period last year.Total segment gross margin was $108.0million for the first six months of 2010 compared to $104.0million for the same period in 2009. Adjusted EBITDA for the six months ended June30, 2010 decreased 5% to $75.3million compared to $79.5million for the same period last year.Non-cash amortization expense relating to the option component of Copano’s risk management portfolio, which is not added back in determining adjusted EBITDA, totaled $16.0million and $18.5million, respectively, for the six months ended June30, 2010 and 2009. Total distributable cash flow for the first six months of 2010 decreased to $64.3million from $68.0million for the same period in 2009, primarily because 2009 results included a $3.9million gain on the retirement of debt in 2009. Net loss for the six months ended June30, 2010 totaled $22.4million, or $0.36per unit on a diluted basis, and includes a non-cash impairment charge of $25.0 million related to Copano’s investment in Bighorn.Net income was $11.9million, or $0.21per unit on a diluted basis, for the six months ended June30, 2009.Drivers of the $34.3million decrease primarily included: · a $25.4million decrease in equity in earnings of unconsolidated affiliates as a result of the non-cash impairment charge mentioned above; · a $3.9million decrease in earnings related to the gain on the retirement of debt in 2009; Page 5 of 13 · $4.3million of additional depreciation and amortization expenses primarily related to expanded operations in Texas; · a $2.0million increase in general and administrative expenses and property and other taxes; · a $0.8million decrease in discontinued operations and taxes; · a $1.8million increase in interest and other financing costs primarily related to (i)an unrealized gain on interest rate swaps for 2010 of $0.8million compared to a $2.2million gain in 2009 and (ii)a decrease of capitalized interest of $1.0million, offset in part by a decrease in interest expense ($0.2million) and amortization of debt issuance costs ($0.4million) related to Copano’s senior unsecured notes; offset by: · a $3.9million increase in total segment gross margin consisting of a $30.1million increase in combined operating segment gross margins primarily reflecting average NGL price increases of 62% on the Conway index and 61% on the Mt.Belvieu index, offset in part by lower overall service throughput volumes and a decrease of $26.2million from Copano’s commodity risk management activities. Weighted average diluted units outstanding totaled 61.9million for the six months ended June30, 2010 as compared to 57.9million for the same period in 2009. Cash Distributions On July14, 2010, Copano announced its second quarter 2010 cash distribution of $0.575per unit, or $2.30per unit on an annualized basis, for all of its outstanding common units.This distribution is unchanged from the first quarter of 2010 and will be paid on August12, 2010 to common unitholders of record at the close of business on August2, 2010. Conference Call Information Copano will hold a conference call to discuss its second quarter 2010 financial results and recent developments on August6, 2010 at 10:00 a.m. Eastern Time (9:00 a.m. Central Time).To participate in the call, dial (480) 629-9821 and ask for the Copano call 10 minutes prior to the start time, or access it live over the internet at www.copanoenergy.com on the “Investor Overview” page of the “Investor Relations” section of Copano’s website. Page 6 of 13 A replay of the audio webcast will be available shortly after the call on Copano’s website.A telephonic replay will be available through August13, 2010 by calling (303) 590-3030 and using the pass code4334792#. Use of Non-GAAP Financial Measures This news release and the accompanying schedules include the non-generally accepted accounting principles, or non-GAAP, financial measures of segment gross margin, total segment gross margin, EBITDA, adjusted EBITDA and total distributable cash flow.The accompanying schedules provide reconciliations of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with accounting principles generally accepted in the United States, or GAAP.Non-GAAP financial measures should not be considered as alternatives to GAAP measures such as net income (loss), operating income (loss), income (loss) from continuing operations, cash flows from operating activities or any other GAAP measure of liquidity or financial performance.Copano uses non-GAAP financial measures as measures of its core profitability, liquidity position or to assess the financial performance of its assets.Copano believes that investors benefit from having access to the same financial measures that its management uses in evaluating Copano’s core profitability, liquidity position or financial performance. Houston-based Copano Energy, L.L.C. is a midstream natural gas company with operations in Oklahoma, Texas, Wyoming and Louisiana.Its assets include approximately 6,400 miles of active natural gas gathering and transmission pipelines, 250 miles of NGL pipelines and eight natural gas processing plants, with more than one billion cubic feet per day of combined processing capacity and 22,000 barrels per day of fractionation capacity.For more information, please visit www.copanoenergy.com. This press release includes “forward-looking statements,” as defined by the Securities and Exchange Commission.Statements that address activities, or events that Copano believes will or may occur in the future are forward-looking statements.These statements include, but are not limited to, statements about future producer activity and Copano’s total distributable cash flow and distribution coverage.These statements are based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors management believes are reasonable.Important factors that could cause actual results to differ materially from those in the forward-looking statements include the following risks and uncertainties, many of which are beyond Copano’s control:The volatility of prices and market demand for natural gas and natural gas liquids; Copano’s ability to continue to obtain new sources of natural gas supply and retain its key customers; the impact on volumes and resulting cash flow of technological, economic and other uncertainties inherent in estimating future production and producers’ ability to drill and successfully complete and attach new natural gas supplies and the availability of downstream transportation systems and other facilities for natural gas and NGLs; higher construction costs or project delays due to inflation, limited availability of required resources, or the effects of environmental, legal or other uncertainties; general economic conditions; the effects of government regulations and policies; and other financial, operational and legal risks and uncertainties detailed from time to time in Copano’s filings with the Securities and Exchange Commission. – financial statements to follow – Page 7 of 13 COPANO ENERGY, L.L.C. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June30, Six Months Ended June30, (In thousands, except per unit information) Revenue: Natural gas sales Natural gas liquids sales Transportation, compression and processing fees Condensate and other Total revenue Costs and expenses: Cost of natural gas and natural gas liquids (1) Transportation (1) Operations and maintenance Depreciation and amortization General and administrative Taxes other than income Equity in loss (earnings) from unconsolidated affiliates Total costs and expenses Operating (loss) income Other income (expense): Interest and other income 37 7 44 53 Gain on retirement of unsecured debt — — — Interest and other financing costs (Loss) income before income taxes and discontinued operations Provision for income taxes (Loss) income from continuing operations Discontinued operations, net of tax — — Net (loss) income $ (21,111)) $ (22,371)) Basic net (loss) income per common unit: (Loss) income per common unit from continuing operations Income per common unit from discontinued operations — — Net (loss) income per common unit Weighted average number of common units Diluted net (loss) income per common unit: (Loss) income per common unit from continuing operations Income per common unit from discontinued operations — — Net (loss) income per common unit Weighted average number of common units (1)Exclusive of operations and maintenance and depreciation and amortization shown separately below. Page 8 of 13 COPANO ENERGY, L.L.C. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June30, (In thousands) Cash Flows From Operating Activities: Net (loss) income $ (22,371)) $ 11,943 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Amortization of debt issue costs Equity in loss (earnings) from unconsolidated affiliates Distributions from unconsolidated affiliates Gain on retirement of unsecured debt — Non-cash gain on risk management activities, net Equity-based compensation Deferred tax provision Other non-cash items Changes in assets and liabilities: Accounts receivable Prepayments and other current assets Risk management activities Accounts payable Other current liabilities Net cash provided by operating activities Cash Flows From Investing Activities: Additions to property, plant and equipment Additions to intangible assets Acquisitions — Investment in unconsolidated affiliates Distributions from unconsolidated affiliates Proceeds from the sale of assets — Other Net cash used in investing activities Cash Flows From Financing Activities: Proceeds from long-term debt Repayment of long-term debt — Retirement of unsecured debt — Distributions to unitholders Proceeds from public offering of common units, net ofunderwriting discounts and commissions of $7,223 — Equity offering costs — Proceeds from option exercises 61 Net cash provided by (used in) financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ 74,683 Page 9 of 13 COPANO ENERGY, L.L.C. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS As of June30, 2010 December31, 2009 (In thousands, except unit information) ASSETS Current assets: Cash and cash equivalents Accounts receivable, net Risk management assets Prepayments and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Investment in unconsolidated affiliates Escrow cash Risk management assets Other assets, net Total assets LIABILITIES AND MEMBERS’ CAPITAL Current liabilities: Accounts payable Accrued interest Accrued tax liability Risk management liabilities Other current liabilities Total current liabilities Long-term debt (includes $588 and $628 bond premium as of June30, 2010 and December31, 2009, respectively) Deferred tax provision Risk management and other noncurrent liabilities Members’ capital: Common units, no par value, 65,563,244 and 54,670,029 units issued and outstanding as of June30, 2010 and December31, 2009, respectively ClassD units, no par value, 0 and 3,245,817 units issued and outstanding as of June30, 2010 and December31, 2009, respectively — Paid-in capital Accumulated deficit Accumulated other comprehensive income (loss) Total liabilities and members’ capital Page 10 of 13 COPANO ENERGY, L.L.C. AND SUBSIDIARIES OPERATING STATISTICS (Unaudited) Three Months Ended June30, Six Months Ended June30, ($ in thousands) Total segment gross margin(1) (2) $ 56,835 Operations and maintenance expenses(2) Depreciation and amortization(2) General and administrative expenses Taxes other than income Equity in loss (earnings) from unconsolidated affiliates(3) (4) (5) (6) Operating (loss) income(2) (3) Gain on retirement of unsecured debt — — — Interest and other financing costs, net Provision for income taxes Discontinued operations, net of tax — — Net (loss) income Total segment gross margin: Oklahoma(2) $ 21,821 Texas Rocky Mountains(7) Segment gross margin(2) Corporate and other(8) Total segment gross margin(1) (2) $ 56,835 Segment gross margin per unit: Oklahoma: Service throughput ($/MMBtu) (2) Texas: Service throughput ($/MMBtu) Volumes: Oklahoma: (9) Service throughput (MMBtu/d) (10) Plant inlet volumes (MMBtu/d) NGLs produced (Bbls/d) Texas: (11) Service throughput (MMBtu/d) (10) Pipeline throughput (MMBtu/d) Plant inlet volumes (MMBtu/d) NGLs produced (Bbls/d) Capital expenditures: Maintenance capital expenditures Expansion capital expenditures Total capital expenditures $ 53,185 Operations and maintenance expenses: Oklahoma(2) Texas Rocky Mountains 63 2 4 Total operations and maintenance expenses(2) $ 13,230 [Missing Graphic Reference] Total segment gross margin is a non-GAAP financial measure.For a reconciliation of total segment gross margin to its most directly comparable GAAP measure of operating income (loss), please read “Non-GAAP Financial Measures.” Excludes results attributable to Copano’s crude oil pipeline and related assets for the three and six months ended June30, 2009 as these amounts are shown under the caption “Discontinued operations.” (3)During the three months ended June30, 2010, Copano recorded a $25million non-cash impairment charge relating to our investment in Bighorn primarily as a result of a continued weak Rocky Mountains pricing environment for natural gas, lack of drilling activity in the Wyoming’s Powder River Basin and a downward shift in the Colorado Interstate Gas forward price curve. Includes results and volumes associated with Copano’s interests in Bighorn and Fort Union.Combined volumes gathered by Bighorn and Fort Union were 900,047MMBtu/d and 980,694MMBtu/d for the three months ended June30, 2010 and 2009, respectively. Combined volumes gathered by Bighorn and Fort Union were 915,596MMBtu/d and 993,275MMBtu/d for the six months ended June30, 2010 and 2009, respectively. Page 11 of 13 Includes results and volumes associated with Copano’s interest in Southern Dome.For the three months ended June30, 2010, plant inlet volumes for Southern Dome averaged 12,689MMBtu/d and NGLs produced averaged 456Bbls/d.For the three months ended June30, 2009, plant inlet volumes for Southern Dome averaged 15,412MMBtu/d and NGLs produced averaged 578Bbls/d. For the six months ended June30, 2010, plant inlet volumes for Southern Dome averaged 13,406MMBtu/d and NGLs produced averaged 477Bbls/d.For the six months ended June30, 2009, plant inlet volumes for Southern Dome averaged 13,023MMBtu/d and NGLs produced averaged 473Bbls/d. Includes results and volumes associated with Copano’s interest in Webb Duval.Gross volumes transported by Webb Duval, net of intercompany volumes, were 54,747MMBtu/d and 84,452MMBtu/d for the three months ended June30, 2010 and 2009, respectively. Gross volumes transported by Webb Duval, net of intercompany volumes, were 57,405MMBtu/d and 86,584MMBtu/d for the six months ended June30, 2010 and 2009, respectively. Rocky Mountains segment gross margin includes results from producer services, including volumes purchased for resale, volumes gathered under firm capacity gathering agreements with Fort Union and volumes transported using Copano’s firm capacity agreements with WIC and compressor rental services provided to Bighorn.Excludes results and volumes associated with Copano’s interests in Bighorn and Fort Union. Corporate and other includes results attributable to Copano’s commodity risk management activities. Plant inlet volumes and NGLs produced represent total volumes processed and produced by the Oklahoma segment at all plants, including plants owned by the Oklahoma segment and plants owned by third parties.For the three months ended June30, 2010, plant inlet volumes averaged 119,030MMBtu/d and NGLs produced averaged 13,289Bbls/d for plants owned by the Oklahoma segment.For the three months ended June30, 2009, plant inlet volumes averaged 128,390MMBtu/d and NGLs produced averaged 12,956Bbls/d for plants owned by the Oklahoma segment.For the six months ended June30, 2010, plant inlet volumes averaged 118,320MMBtu/d and NGLs produced averaged 12,881Bbls/d for plants owned by the Oklahoma segment.For the six months ended June30, 2009, plant inlet volumes averaged 125,661MMBtu/d and NGLs produced averaged 12,747Bbls/d for plants owned by the Oklahoma segment.Excludes volumes associated with Copano’s interest in Southern Dome. “Service throughput” means the volume of natural gas delivered to Copano’s wholly owned processing plants by third-party pipelines plus Copano’s “pipeline throughput,” which is the volume of natural gas transported or gathered through Copano’s pipelines. Plant inlet volumes and NGLs produced represent total volumes processed and produced by the Texas segment at all plants, including plants owned by the Texas segment and plants owned by third parties.Plant inlet volumes averaged 461,880MMBtu/d and NGLs produced averaged 17,864Bbls/d for the three months ended June30, 2010 for plants owned by the Texas segment.Plant inlet volumes averaged 539,946MMBtu/d and NGLs produced averaged 16,759Bbls/d for the three months ended June30, 2009 for plants owned by the Texas segment.Plant inlet volumes averaged 456,180MMBtu/d and NGLs produced averaged 16,366Bbls/d for the six months ended June30, 2010 for plants owned by the Texas segment.Plant inlet volumes averaged 537,528MMBtu/d and NGLs produced averaged 15,920Bbls/d for the six months ended June30, 2009 for plants owned by the Texas segment.Excludes volumes associated with Copano’s interest in Webb Duval. Page 12 of 13 Non-GAAP Financial Measures The following table presents a reconciliation of the non-GAAP financial measures of (i)total [Missing Graphic Reference]segment gross margin (which consists of the sum of individual segment gross margins and the results of risk management activities, which are included in corporate and other) to the GAAP financial measure of operating income (loss), (ii)EBITDA and adjusted EBITDA to the GAAP financial measures of net income (loss) and cash flows from operating activities and (iii)total distributable cash flow to the GAAP financial measure of net income (loss), for each of the periods indicated (in thousands). Three Months Ended June30, Six Months Ended June30, ($ in thousands) Reconciliation of total segment gross margin to operating (loss) income: Operating (loss) income Add:Operations and maintenance expenses Depreciation and amortization General and administrative expenses Taxes other than income Equity in loss (earnings) from unconsolidated affiliates Total segment gross margin $ 56,835 Reconciliation of EBITDA and adjusted EBITDA to net (loss) income: Net (loss) income $ (22,371) Add:Depreciation and amortization(1) Interest and other financing costs Provision for income taxes EBITDA Add:Amortization of difference between the carried investment and the underlying equity in net assets of equity investments and impairment Copano’s share of depreciation and amortization included in equity in earnings from unconsolidated affiliates Copano’s share of interest and other financing costs incurred by equity method investments Adjusted EBITDA $ 39,671 Reconciliation of EBITDA and adjusted EBITDA to cash flows from operating activities: Cash flow provided by operating activities $ 36,250 Add:Cash paid for interest and other financing costs Equity in (loss) earnings from unconsolidated affiliates Distributions from unconsolidated affiliates Risk management activities Changes in working capital and other EBITDA Add:Amortization of difference between the carried investment and the underlying equity in net assets of equity investments and impairment Copano’s share of depreciation and amortization included in equity in earnings from unconsolidated affiliates Copano’s share of interest and other financing costs incurred by equity method investments Adjusted EBITDA $ 39,671 Reconciliation of net (loss) income to total distributable cash flow: Net (loss) income Add:Depreciation and amortization(1) Amortization of commodity derivative options Amortization of debt issue costs Equity-based compensation Distributions from unconsolidated affiliates Unrealized loss associated with line fill contributions and gas imbalances Unrealized gain on derivatives Deferred taxes and other Less:Equity in loss (earnings) from unconsolidated affiliates Maintenance capital expenditures Total distributable cash flow(2) $ 33,466 Actual quarterly distribution (“AQD”) $ 38,295 Total distributable cash flow coverage of AQD 87% 103% Includes depreciation and amortization related to the discontinued operations. Prior to any retained cash reserves established by Copano’s Board of Directors. Page 13 of 13
